Citation Nr: 1440870	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  08-31 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for high blood pressure/hypertension.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for scarring of the arms.  

4.  Entitlement to service connection for a mental disorder, claimed as alcoholism.  
 
5.  Entitlement to service connection for a bilateral hearing loss disability.  

6.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	J. T. Skinner, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is also the appellant, had active service from January 1973 to July 1979.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in North Little Rock, Arkansas.  

The Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge at the RO in February 2010.  A transcript of the hearing is of record.  

In August 2011, the Board remanded this matter for further development.  Unfortunately, as will be discussed in the remand portion of this decision, further development is required on several issues.  

At his February 2010 hearing, the Veteran raised the issue of entitlement to nonservice-connected pension benefits.  The Board notes that a claim for nonservice-connected pension benefits was denied in June 2007 and the Veteran did not express disagreement with the prior denial nor was evidence received which would have allowed the claim to remain open.  Thus, that decision became final.  The Veteran and his attorney have again raised this issue.  While this issue has been raised by the record, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of service connection for a bilateral hearing loss disability; scarring of the arms; a mental disorder, also claimed as alcoholism; and a respiratory disorder, to include as due to asbestos exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Hypertension was not shown in service or for many years thereafter and is not related to service.

2.  Symptoms of a back disorder were not chronic in service.

3.  Symptoms of a back disorder have not been continuous since service separation. 

4.  Degenerative joint disease of the lumbar spine did not manifest during service or within a year thereafter. 

5.  The Veteran's current back disorders are not related to active service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A back disorder was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

As it relates to the claims for service connection for high blood pressure/hypertension and a back disorder, the RO, in an August 2007 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The letter also provided the Veteran with notice as to the disability rating and effective date elements of the claims.

VA has also complied with its duty to assist the Veteran in substantiating the claims.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained. 

As it relates to the necessity for an examination with regard to the issue of service connection for hypertension, the Veteran was afforded a VA examination in February 2012.  The results from this examination are sufficient in order to properly address the Veteran's claim.  

As it relates to the necessity for an examination with regard to the issue of service connection for a back disorder, the Veteran was afforded a VA examination in February 2012 and addendum report was prepared in April 2014.  The results and opinions obtained from these examinations and reports are sufficient in order to properly address the Veteran's claim.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and by being afforded the opportunity to appear at a hearing if so desired.  As noted above, he appeared before the undersigned Acting Veterans Law Judge at a Travel Board hearing in in February 2010, during which time the elements of the claims and the evidence needed to support the claims were discussed.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.





Service Connection-General Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran has hypertension and degenerative joint disease which are classified as "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension or arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).


High Blood Pressure/Hypertension

The Veteran maintains that his current hypertension is related to his period of service.  

A review of the Veteran's service treatment records reveals that there were no complaints or findings of high blood pressure or hypertension in service.

At the time of a February 1977 service medical examination, the Veteran was noted to have a blood pressure reading of 130/60.  There were also no findings of hypertension in the years immediately following service.  The Veteran was not diagnosed as having hypertension until 1999, more than 19 years following his separation from service.  

In conjunction with his claim, the Veteran was afforded a VA examination in February 2012.  At the time of the examination, a diagnosis of hypertension was rendered.  The date of onset was noted to have been 1999.  The Veteran was noted to have been found to have high blood pressure in 1999 and was started on Atenolol at that time.  The examiner indicated that the claims folder was available and had been reviewed.  He stated that the Veteran was not treated for hypertension in service nor was hypertension diagnosed in service; therefore, the Veteran's hypertension was not related to his period of service.  

The Board finds that the weight of the competent, probative and credible evidence does not demonstrate that that the Veteran's hypertension was chronic in service or continuous since service.  The Veteran's service treatment records do not reveal any complaints or findings of high blood pressure or hypertension during his period of service.  Furthermore, as noted above, the Veteran has indicated, and treatment records reveal, that the Veteran was not diagnosed as having hypertension until 1999, more than 19 years after his separation from service.  There were no findings of diagnosed hypertension until many years following service.  Therefore, the clinical evidence does not reflect either in-service hypertension or continuity of symptomatology, for reasons clearly noted above, with significant evidence against such a finding.  Additionally, hypertension did not manifest within a year of service separation. 

The Board has considered the lay evidence of record in determining whether there is continuity of symptoms.  In the current case, the Veteran has not reported having hypertension in service or for many years following service.  Moreover, treatment records which have been associated with the claims folder make no reference to any findings of hypertension until years following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements. 

As to the Veteran's belief that his current hypertension is related to his period of service, the Board acknowledges the holding of the U.S. Court of Appeals for the Federal Circuit in Jandreau.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  The Veteran has not been shown to have the requisite training or expertise to diagnose the onset of his hypertension and/or the cause of his current hypertension. 

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current hypertension to his period of service or the one year following service.  He has not provided either medical evidence or an opinion to support this proposition.  As noted above, the February 2012 VA examiner indicated that the Veteran's hypertension had no relationship to his period of service.  When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  The Board is giving this opinion the most probative weight.  The Veteran's entire claims file, which at the time included his service treatment records, post-service treatment records, and the statements and testimony from the Veteran, was reviewed.  Based on all of the evidence, the examiner rendered an opinion that was supported by rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the more probative evidence of record.

In sum, the preponderance of the evidence weighs against a finding that any current hypertension developed in service or in the one year following service, or is otherwise related to his period of service.





Back Disorder

The Veteran maintains that his current back disorder had its onset and is related to his period of service.  

A review of the Veteran's service treatment records reveals that he was seen with muscle strains in October 1973, April 1976, August 1977, September 1977 and September 1978.  There were no further complaints of, or treatment for, any back problems subsequent to this time.   

The record also does not reveal any complaints or findings of back problems in the years immediately following service.  

The Veteran was afforded a VA general medical examination in May 2007, at which time he reported falling on his lower back and left hip in the mid-1970's, which he stated caused injury to these regions.  The Veteran reported having had a MRI of the lumbar spine several years earlier which showed degenerative arthritis.  X-rays taken of the lumbar spine revealed minimal spurring from L2 through L5, with slight disc space narrowing at L1-2.  The examiner rendered a diagnosis of degenerative joint disease of the lumbar spine.  

At his February 2012 Travel Board hearing, the Veteran reported injuring his back on two separate occasions.  The Veteran stated that he injured his back when lifting an alternator and when falling inside a C-130 aircraft.  

In conjunction with the August 2011 Board remand, the Veteran was afforded a VA examination in February 2012.  At the time of the examination, diagnoses of lumbar strain and degenerative changes of the lumbar spine were rendered.  The examiner noted that the Veteran was seen in service with complaints of low back strain and an acute pulled muscle in his back.  He further observed that the Veteran was seen with complaints of back pain in 2007, at which time x-rays showed degenerative changes.  It was noted that the Veteran reported having chronic back pain at the time of the examination.  Following examination, the examiner indicated that it was his opinion that it was less likely than not that the Veteran's current back symptoms and degenerative changes noted on x-ray in 2007 and 2008 were related to the self-limiting muscle strain that the Veteran had in service in 1976 and 1977.  

In an April 2014 addendum report, the February 2012 VA examiner indicated that he had reviewed his previous report.  He noted that the Veteran did have low back strain in 1976 and an acute pulled muscle injury in 1977.  He observed that the Veteran was not treated for a back condition again for 30 years.  He noted that the Veteran did have x-rays done in 2007 and 2008 showing mild degenerative changes.  The examiner stated that there was no medical reason to correlate a pulled muscle back in the late 1970's with mild degenerative changes on lumbar spine films that were done 30 years later.  He opined that the pulled muscle would have no effect on the degenerative disease, which was more likely than not age-related due to normal wear and tear over the years.  

On the question of whether the symptoms were chronic in service, while the Veteran was treated in service for back problems on several occasions, he appears to have responded to treatment and did not seek further treatment for his symptoms subsequent to 1978.  Additionally, there are no objective complaints or findings of back problems in the years immediately following service.  Such evidence shows that the in-service symptoms had resolved following treatment, and were not chronic in service.  Where the condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

The Board next finds that the weight of the evidence demonstrates that the Veteran did not experience continuous back symptoms since service separation.  On the question of whether symptoms were continuous after service, the Veteran did not seek treatment for back problems for many years following service separation.  This lengthy period without complaint or treatment is a factor that may be considered in determining whether there has been continuity of symptomatology, and weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The earliest post-service treatment records of back problems are dated decades following service.  VA treatment and examination records have diagnosed the Veteran as having degenerative joint disease of lumbar spine and lumbar strain.  As such, current disabilities of the back are acknowledged by VA as having been established in the record by competent evidence.  The weight of the lay and medical evidence does not demonstrate that degenerative joint disease of the lumbar spine was manifest to a compensable degree within one year after discharge from active service and service connection on this presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran has himself asserted, within his written contentions and hearing testimony, that he has experienced post-service pain of the back following in-service injuries.  Such recent assertions, however, are inconsistent with, and outweighed by, other lay and medical evidence of record, including an absence of complaints, findings, or treatment for many years after service.  Thus, the Board does not find the Veteran's more recent assertions of continuous post-service back symptoms since service, which were made for VA compensation purposes, to be credible and have no probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).  Thus, they neither establish a nexus between the Veteran's in-service back problems and any current back disorder, nor establish a continuity of symptomatology following service. 

The Board next finds that the weight of the evidence demonstrates that the Veteran's current back disorder is not related to active service.  The Veteran was afforded a VA medical examination, which included an opinion as to etiology, in February 2012.  The claims file was reviewed in conjunction with this examination.  Such review included the service treatment records, and the in-service treatment was explicitly noted by the examiner.  The examiner also provided an addendum opinion in April 2014.  As these opinions were rendered by a competent medical expert after physical evaluation of the Veteran and review of his claims file, including his service treatment records, they are considered highly probative by the Board.

The Board finds the Veteran is not competent to testify regarding the etiological basis of his current disorders of the back, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Lay testimony is not competent in the present case, because the Veteran is not competent to state that the current degenerative joint disease of the lumbar spine or lumbar strain was incurred in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent). 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a back disorder.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 .


ORDER

Service connection for hypertension is denied.  

Service connection for a back disorder is denied.  





REMAND

As it relates to the claim of service connection for hearing loss, the Board notes that while this matter was remanded for further development in August 2011, to include performing a VA audiological examination, the January 2012 VA examiner did not, despite being requested to, render an opinion as to the etiology of any current hearing loss and its relationship, if any, to his period of service.  In the January 2012 VA examination report, the VA examiner indicated that she could not provide a medical opinion as to the etiology of the Veteran's current bilateral sensorineural hearing loss without resort to speculation.  The examiner observed that the two audiograms in the service record, dated in January 1973 and February 1977, showed normal hearing.  She stated that without a review of the separation audiogram it was not possible without resort to speculation to know if the Veteran's hearing loss began during military service.  

The Court has directed that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  As the Secretary has acknowledged, this requirement inheres in the statutory equipoise rule as interpreted by the implementing regulation.  See 38 U.S.C.A. §§ 5107(b); 38 C.F.R. § 3.102 ("When, after careful consideration of all procurable and assembled data, a reasonable doubt arises ... such doubt will be resolved in favor of the claimant."). 

An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Furthermore, the Secretary must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves, supra.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010). 

It is not evident from the record that the examiner's use of the phrase "without resort to mere speculation" in the instant appeal reflected "the limitations of knowledge in the medical community at large and not those of a particular examiner."  The Board finds this examiner's equivocal or inconclusive opinion amounts to nonevidence, neither for nor against the Veteran's claim because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); 38 C.F.R. § 3.102 (2013) (reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  Given the foregoing, further development is warranted. 

As to the issue of service connection for a mental condition, the Board notes that at the time of a May 2007 VA examination, the Veteran was diagnosed as having depression, not otherwise specified.  The examiner did not render an opinion as to the etiology of the Veteran's depression at that time.  

In conjunction with the August 2011 Board remand, the Veteran was afforded a VA examination in January 2012.  Following examination, an Axis I diagnosis of alcohol dependence was rendered.  The examiner indicated that the Veteran had no other mental disorders.  The examiner noted that the Veteran had a significant history of long-term alcohol abuse.  The examiner opined that it was less likely than not that the Veteran's alcohol dependence was related to his military service.  The examiner observed that the Veteran was in the military from 1973 to 1979 and that the first reported increased alcohol use was in 2009.  In the report, the examiner indicated that the Veteran had not received treatment for any psychiatric disabilities while in service. 

A review of the record reveals that the Veteran was seen for severe depression in August 1976, resulting from a having run over a child who was then placed in the intensive care unit.  The Veteran was prescribed Mallaril and Dalmane at that time.  There has been no discussion of these in-service reports in either the May 2007 or Janaury 2012 VA examination reports.  Based upon these in-service findings, the claims folder should be returned to the Janaury 2012 VA examiner and he should be requested to comment on these findings and what effect, if any, they have with regard to the previously rendered opinion.  

As it relates to the claim of service connection for a respiratory disorder, the Board notes that in conjunction with the August 2011 Board remand, the Veteran was afforded a VA examination in February 2012.  The examiner rendered a diagnosis of chronic obstructive pulmonary disease (COPD) at that time.  The examiner further indicated that the Veteran did not have asbestosis and that his COPD was diagnosed in 2009 and was not related to his time in the service.  In addition to not providing any rationale for the opinion, the examiner also did not address the 5 millimeter calcific density found in the left lower lobe, probably granuloma, on a July 1978 in-service chest x-ray.  Based upon the above, the claims folder should be returned to the February 2012 VA examiner, if available, to render an additional opinion, to include a discussion of the July 1978 in-service chest x-ray.  

As it relates to scarring of the arms, the Board notes that in-service treatment records reveal that the Veteran sustained numerous lacerations to his hands in service.  There has been no indication that the Veteran has been afforded a VA examination which encompasses the hands.  As a result, the Veteran should be afforded a VA examination to determine the nature and etiology of any scars of the upper extremities, to include the hands, and determine what relationship, if any, they have to the Veteran's period of service.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the file to the Janaury 2012 VA audiological examiner for an addendum opinion.  The claims file and any pertinent evidence in Virtual VA must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be made available to the examiner for review.  The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner should whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss is the result of his military service, including military noise exposure.

In providing this opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved must be included.

2.  Refer the file to the Janaury 2012 VA psychiatric examiner for an addendum opinion.  The claims file and any pertinent evidence in Virtual VA must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be made available to the examiner for review.  Following a review of the record, the examiner should discuss what impact, if any, the August 1976 in-service findings of severe depression, resulting in the prescription medications Mallaril and Dalmane being issued, have on the Veteran's current diagnoses.  The January 2012 VA examiner should also address the prior diagnosis of depression made at the time of the May 2007 VA examination.  The examiner must address whether it is at least as likely as not (a 50 percent or greater probability) that any current disorder is etiologically related to service.  A complete detailed rationale should be provided for each opinion that is rendered.  

3.  Refer the file to the February 2012 VA respiratory examiner for an addendum opinion.  The claims file and any pertinent evidence in Virtual VA must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be made available to the examiner for review.  Following a review of the record, the examiner should discuss what impact, if any, the July 1978 in-service chest x-ray finding of a 5 millimeter calcific density in the left lower lobe, probably granuloma, has on the Veteran's current diagnoses and their relationship, if any, to his period of service.  The examiner must address whether it is at least as likely as not (a 50 percent or greater probability) that any current disorder is etiologically related to service.  A complete detailed rationale should be provided for each opinion that is rendered.  

4.  Schedule the VA for a VA skin examination of his upper extremities, to include the hands.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder and all additional pertinent records must be made available to the examiner and the examiner should note such review in his/her report.  The examiner should identify any scars which are present, to include any laceration residuals.  The examiner should discuss any in-service laceration findings, including those to the hands, and indicate whether it is at least as likely as not (50 probability or greater) that any identified scars/lacerations are related to the Veteran's period of service.  A complete detailed rationale is requested for each opinion that is rendered.  

5.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After undertaking any other development deemed appropriate, the RO/AMC must readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his attorney must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Department of Veterans Affairs


